Citation Nr: 1106533	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed 
as hardening of the arteries).

2.  Entitlement to an initial disability rating in excess of 
70 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for posttraumatic 
stress disorder (PTSD), assigning a 70 percent evaluation 
effective January 31, 2005; and a January 2008 rating decision 
from the Detroit RO which denied service connection for 
hypertension (claimed as hardening of the arteries), cataracts, 
bilateral hearing loss, and tinnitus.  In September 2006, the 
Veteran submitted a notice of disagreement (NOD) for the issue of 
an increased initial rating for PTSD and subsequently perfected 
his appeal in March 2007.

The Veteran filed an NOD for the issues of service connection for 
cataracts, hearing loss, and tinnitus in July 2008.  However, he 
did not perfect his appeal for these issues.  Thus, these issues 
are not in appellate status and will not be addressed any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
(pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a Substantive Appeal (VA Form 9) after a 
statement of the case is issued by VA).

The Veteran's July 2008 NOD also addressed the issue of service 
connection for hypertension.  However, a review of the claims 
file finds no statement of the case was issued for hypertension 
in response to the July 2008 NOD.  Because the filing of an NOD 
initiates appellate review, this claim must be remanded for the 
preparation of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action on 
his part is required.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by sleep 
disturbances, intrusive thoughts and recollections, depressed 
mood, difficulty working with others, and fair impulse control.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
70 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  After the RO's 
initial adjudication of the Veteran's claim, a letter dated in 
February 2005 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.  

Additionally, a letter dated in March 2007 informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, relevant VA treatment 
records, and all obtainable private treatment records are in the 
file.  The Veteran has at no time identified additional treatment 
records that he wanted VA to obtain or that he felt were relevant 
to his claim.  Notably, at each VA psychiatric examination, the 
Veteran denied private or VA psychiatric treatment.  

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

VA provided the Veteran with an examination for his service-
connected PTSD most recently in March 2010.  The examination 
involved a review of the claims file and a thorough examination 
of the Veteran.  Similarly, the Veteran's previous May 2008 and 
May 2005 VA examinations for PTSD included a review of the claims 
file and a thorough examination of the Veteran.  Therefore, the 
Board finds that the examinations of record are adequate for 
determining the disability rating for the Veteran's service-
connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

Additionally, there is no evidence indicating that there has been 
a material worsening in the severity of the Veteran's service-
connected PTSD since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2010).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 11-
95.  Thus, the Board finds that a new VA examination is not 
necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 70 percent initial evaluation 
under Diagnostic Code 9411 for his service-connected PTSD.  He 
seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected PTSD has been evaluated under 
Diagnostic Code 9411.  Under that diagnostic code, the General 
Rating Formula for Mental Disorders is used.  The General Rating 
Formula provides that a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

A 100 percent schedular rating is assigned for total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Although PTSD is rated under the General Rating Formula, the use 
of the term "such as" in 38 C.F.R. § 4.130 indicates that the 
listed symptoms are not intended to constitute an exhaustive 
list.  Rather, the symptoms listed under the General Rating 
Formula for Mental Disorders are to serve as examples of the type 
and severity of symptoms or their effects that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  Accordingly, the symptoms to be considered when 
rating a Veteran's PTSD are not limited to those listed in 
38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a 
veteran's PTSD that affect his level of occupational and social 
impairment, including, if applicable, those identified in the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

Within the DSM-IV, Global Assessment of Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
A GAF score is, of course, just one part of the medical evidence 
to be considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.

As referenced above, the Veteran most recently underwent a VA 
examination for his PTSD in March 2010.  At that time, the 
examiner noted the Veteran's complaints of depression, lack of 
motivation, apathy, difficulty sleeping, irritability, recurrent 
and intrusive recollections, hypervigilance, and an exaggerated 
startle response.  The examiner observed that the Veteran was 
able to maintain minimum personal hygiene and that his speech, 
psychomotor activity, and thought process were unremarkable.  His 
remote, recent, and immediate memory were normal.  The Veteran 
reported panic attacks; however the examiner noted that he did 
not describe any signs or symptoms that meet the criteria for 
panic attacks.  The examiner indicated that the Veteran 
understood the outcome of his behavior and that he has a problem 
and did not exhibit signs of hallucinations, delusions, 
inappropriate behavior, or obsessive/ritualistic behavior.  The 
Veteran denied homicidal and suicidal thoughts.  The examiner 
indicated that the Veteran had fair impulse control with some 
episodes of violence towards inanimate objects which he later 
regretted.  He concluded that the Veteran's PTSD resulted in 
moderate problems with household chores and shopping, but no 
other problems with activities of daily living.  The examiner 
diagnosed the Veteran with PTSD and depression and assigned a GAF 
score of 68.  Although he noted the Veteran's reduced reliability 
and productivity due to PTSD symptoms, he stated that the Veteran 
did not experience total occupational and social impairment due 
to his PTSD.  Further, the examiner indicated that the Veteran's 
inability to perform the functions of his employment were most 
likely due to his nonservice-connected vision problems, not his 
PTSD symptomatology.

The Veteran was previously examined in May 2008.  At that time, 
he complained of intrusive thoughts and flashbacks of Vietnam War 
experiences, a history of hearing voices, and difficulty 
sleeping.  The Veteran reported only showering once or twice a 
week, but the examiner observed him to be clean and appropriately 
dressed.  The examiner observed constricted affect, unremarkable 
psychomotor activity, speech, thought processes and thought 
content, and good impulse control.  He did not observe any 
delusions, hallucinations, inappropriate behavior, or suicidal or 
homicidal thoughts.  He indicated that the Veteran had normal 
remote and immediate memory with mildly impaired recent memory, 
particularly trouble remembering names.  The Veteran reported 
washing his hands and checking doors frequently, as well as panic 
attacks in the past.  Although the Veteran did not report any 
recent episodes of violence, he did indicate that he had been in 
jail and placed on probation three years earlier for assaulting 
his son's girlfriend.  The examiner concluded that the Veteran's 
PTSD symptoms caused moderate problems with household chores and 
slight problems with shopping, bathing, engaging in 
sports/exercise, traveling, driving, and other recreational 
activities.  The Veteran reported being employed part-time.  He 
reported difficulty maintaining full employment due to decreased 
concentration, increased absenteeism, and poor eyesight.  The 
examiner diagnosed the Veteran with PTSD and polysubstance abuse, 
in remission, secondary to PTSD, and assigned him a GAF score of 
47.  The examiner indicated that the Veteran did not exhibit 
total occupational and social impairment due to PTSD, but did 
experience reduced reliability and productivity in the social and 
employment arenas.

The Veteran was first examined for PTSD in May 2005.  At that 
time, he reported dreams and nightmares, problems with his 
temper, trouble trusting people and the government, depression, 
periodic thoughts of suicide, intrusive thoughts and nightmares, 
and occasional panic attacks.  The examiner observed normal 
speech, no evidence of a thought disorder, no current suicidality 
or homicidality, and fair impulse control.  The Veteran reported 
a September 2004 arrest for domestic violence against his son's 
girlfriend.  He also reported being able to work, but with some 
difficulty working with others.  He had been married for 34 years 
and has "some friends."  The examiner diagnosed the Veteran 
with chronic PTSD and polysubstance abuse, in remission, and 
assigned a GAF score of 58.

The medical evidence of record also includes a single VA 
treatment record, dated in February 2005.  The treatment record 
is consistent with the May 2005 VA examination.  The VA 
psychologist diagnosed the Veteran with PTSD, assigning a GAF 
score of 45, and recommended that he obtain group and individual 
psychotherapy and didactic classes offered in a residential 
treatment program.  It appears, however, that the Veteran did not 
continue in VA or other psychiatric treatment.

In addition to the medical evidence, the record also includes 
statements from the Veteran reiterating the symptoms reported at 
his VA examinations.

Upon review of the evidence, the Board finds that the evidence of 
record does not establish that the Veteran's service-connected 
PTSD warrants more than a 70 percent disability rating.  He has 
not experienced total occupational and social impairment.  While 
the evidence indicates serious symptoms, there is no indication 
that the Veteran experienced gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living, disorientation 
to time or place, or memory loss for names of close relatives, 
own occupation, or own name, or other symptoms which more nearly 
approximate total occupational and social impairment, so as to 
warrant a higher rating of 100 percent.  Specifically, all three 
VA examiners concluded that the Veteran had normal thought 
processes and communication, no delusions or hallucinations, no 
inappropriate behavior, and complete orientation.  Although the 
Veteran reported a history of auditory hallucinations in his 
statements to VA, he has not reported this in any of the medical 
evidence.  Further, although he reports difficulty with memory 
and some activities of daily living, there is no indication that 
he has memory loss for names of close relatives, own occupation, 
or own name, or that he is unable to perform activities of daily 
living.  Additionally, the Veteran has reported maintaining a 
long-term marriage and multiple friendships.  As there is no 
evidence to indicate total social and occupational impairment, a 
rating in excess of 70 percent for PTSD is not warranted.

In reaching the above-stated conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to an initial rating in excess of 
70 percent, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Additionally, the Board notes that there is no indication in the 
evidence of record that the Veteran's symptomatology warranted 
other than the currently assigned 70 percent rating throughout 
the appeal period.  As such, assignment of staged ratings is not 
warranted.  See Fenderson, supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence 
of record does not reflect that the Veteran's disability picture 
is so exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, nor is 
there any other factor which takes the disability outside the 
usual rating criteria.  The rating criteria for the Veteran's 
currently assigned 70 percent disability rating contemplate his 
symptoms, including occupational and social impairment, 
irritability, depression, difficulty sleeping, and intrusive 
thoughts.  The Board must consider any additional psychiatric 
symptoms that the Veteran exhibits, even if they are not 
specifically identified in the rating criteria.  The Board finds 
that the Veteran's disability picture is adequately contemplated 
by the rating schedule.  See Mauerhan, supra.  As such, the 
threshold issue under Thun is not met and any further 
consideration of governing norms or referral to the appropriate 
VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected PTSD presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2010).  Thus, referral of this issue to the 
appropriate VA officials for consideration of an extraschedular 
evaluation is not warranted.



ORDER

Entitlement to an initial disability rating in excess of 
70 percent for PTSD is denied.


REMAND

As noted above, there is no evidence in the claims file to 
indicate that the RO issued a statement of the case addressing 
service connection for hypertension in response to the Veteran's 
July 2008 NOD.  Therefore, the issue of entitlement to service 
connection for hypertension must be remanded to the RO/AMC to 
issue a statement of the case.  See Manlincon, supra

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative 
with a statement of the case regarding his 
claim of entitlement to service connection 
for hypertension.  They should be advised of 
the time period in which to perfect an 
appeal.  If the Veteran perfects an appeal, 
the case should then be returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


